IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2021 Term                           FILED
                                 _______________                         November 16, 2021
                                                                                 released at 3:00 p.m.
                                                                             EDYTHE NASH GAISER, CLERK
                                    No. 21-0401                              SUPREME COURT OF APPEALS
                                  _______________                                 OF WEST VIRGINIA



                        STATE OF WEST VIRGINIA ex rel.
                          STATE OF WEST VIRGINIA,
                                  Petitioner

                                          v.

                  THE HONORABLE DAVID W. HUMMEL, JR.,
 Chief Circuit Court Judge of the Circuit Court of Marshall County, West Virginia, and
  MICHAEL DANIEL BOWMAN, Criminal Defendant Below and Party in Interest,
                                      Respondents
      ____________________________________________________________

                   ORIGINAL PROCEEDING IN PROHIBITION

                            WRIT GRANTED
      ____________________________________________________________

                            Submitted: November 1, 2021
                             Filed: November 16, 2021

Patrick Morrissey, Esq.                        The Honorable David W. Hummel, Jr.
Attorney General                               Circuit Court Judge
Karen C. Villanueva-Matkovich, Esq.            Second Judicial Circuit
Deputy Attorney General                        Moundsville, West Virginia
Katherine M. Smith, Esq.                       Respondent
Assistant Attorney General
Office of the Attorney General                 Matthew D. Brummond, Esq.
Charleston, West Virginia                      Public Defender Services
Counsel for Petitioner                         Appellate Advocacy Division
                                               Charleston, West Virginia
                                               Counsel for Respondent
                                                Michael Daniel Bowman


JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “The State may seek a writ of prohibition in this Court in a criminal

case where the trial court has exceeded or acted outside of its jurisdiction. Where the State

claims that the trial court abused its legitimate powers, the State must demonstrate that the

court’s action was so flagrant that it was deprived of its right to prosecute the case or

deprived of a valid conviction. In any event, the prohibition proceeding must offend neither

the Double Jeopardy Clause nor the defendant’s right to a speedy trial. Furthermore, the

application for a writ of prohibition must be promptly presented.” Syllabus Point 5, State

v. Lewis, 188 W. Va. 85, 422 S.E.2d 807 (1992), superseded by statute on other grounds

as stated in State v. Butler, 239 W. Va. 168, 179 n.27, 799 S.E.2d 718, 729 n.27 (2017).



              2.     “In reviewing challenges to the findings and conclusions of the circuit

court in a habeas corpus action, we apply a three-prong standard of review. We review the

final order and the ultimate disposition under an abuse of discretion standard; the

underlying factual findings under a clearly erroneous standard; and questions of law are

subject to a de novo review.” Syllabus Point 1, Mathena v. Haines, 219 W. Va. 417, 633

S.E.2d 771 (2006).



              3.     “Except for willful, intentional fraud the law of this State does not

permit the court to go behind an indictment to inquire into the evidence considered by the




                                              i
grand jury, either to determine its legality or its sufficiency.” Syllabus, Barker v. Fox, 160

W. Va. 749, 238 S.E.2d 235 (1977).



              4.     “Challenges to an indictment based on irregularities during grand jury

deliberations must be raised under Rule 12(b)(2) of the West Virginia Rules of Criminal

Procedure prior to trial.” Syllabus Point 4, State v. Bongalis, 180 W. Va. 584, 378 S.E.2d

449 (1989).



              5.     “Rule 12(b)(2) of the West Virginia Rules of Criminal Procedure

requires that a defendant must raise any objection to an indictment prior to trial. Although

a challenge to a defective indictment is never waived, this Court literally will construe

an indictment in favor of validity where a defendant fails timely to challenge its

sufficiency. Without objection, the indictment should be upheld unless it is so defective

that it does not, by any reasonable construction, charge an offense under West Virginia law

or for which the defendant was convicted.” Syllabus Point 1, State v. Miller, 197 W. Va.

588, 476 S.E.2d 535 (1996).



              6.     “‘[D]ismisal of [an] indictment is appropriate only ‘if it is established

that the violation substantially influenced the grand jury’s decision to indict’ or if there is

‘grave doubt’ that the decision to indict was free from substantial influence of such

violations.’ Bank of Nova Scotia v. United States, 487 U.S. 250, 261-62, 108 S.Ct. 2369,

101 L.Ed.2d 228, 238 (1988) (citing United States v. Mechanik, 475 U.S. 66, 78, 106 S.Ct.

                                              ii
938, 945, 89 L.Ed.2d 50 (1986) (O’Connor, J., concurring)).” Syllabus Point 6, State ex

rel. Pinson v. Maynard, 181 W. Va. 662, 383 S.E.2d 844 (1989).




                                          iii
Armstead, Justice:

              Michael Daniel Bowman was convicted by a jury of his peers of five sexual

offenses including sexual abuse by a custodian.        His victims were young children.

Following his convictions on these five sexual offenses, Mr. Bowman was sentenced to a

term of incarceration of twenty-eight to seventy years. This Court affirmed his convictions.

See State v. Bowman, No. 17-0698, 2018 WL 6131290 (W. Va. Nov. 21, 2018)

(memorandum decision).



              Mr. Bowman subsequently filed a petition for a writ of habeas corpus arguing

that the indictments were defective because the grand jury foreperson did not sign them.

The circuit court rejected this argument. However, while not raised by Mr. Bowman, the

circuit court sua sponte found “fatal flaws” with the grand jury proceedings including

“inflammatory remarks” made by an investigator who testified before the grand jury.

Based on these conclusions, the circuit court ruled that Mr. Bowman’s convictions on five

sexual offenses were null and void, ordered that the indictments against him be dismissed

with prejudice, ordered his immediate release from custody, and ordered that he no longer

be required to register as a sex offender or be subjected to supervised release.



              Following entry of the circuit court’s order, the State of West Virginia filed

this original jurisdiction proceeding. After review, we agree with the State and find that

the circuit court far exceeded its authority in ordering the dismissal of the indictments,

releasing Mr. Bowman from incarceration and the granting of additional relief. We

                                             1
therefore grant the requested writ of prohibition. Mr. Bowman’s convictions are reinstated

forthwith, and we set aside all other relief contained in the circuit court’s orders. This

matter is remanded to the circuit court for immediate proceedings consistent with this

opinion.



                  I. FACTUAL AND PROCEDURAL BACKGROUND

              Michael Daniel Bowman was indicted on sex crimes against minor children,

including various counts of first-degree sexual assault, first-degree sexual abuse, sexual

abuse by a parent, guardian, or custodian or person in a position of trust, child abuse

resulting in bodily injury by a parent, guardian or custodian, and second-degree sexual

assault, for a total of thirteen separate counts. See id. at *1. These charges were alleged to

have been committed against two minor children, E.W. and H.S. See id. During Mr.

Bowman’s trial, the prosecuting attorney moved to dismiss a total of four counts, all related

to E.W., leaving nine to be considered by the jury. See id. at *2. At the conclusion of his

jury trial, Mr. Bowman was convicted on five counts of sex crimes against minors. During

her presentation to the grand jury, the prosecutor read the proposed indictments 1 for each

of the five counts upon which Mr. Bowman was convicted to the grand jury. 2



              1
                 The prosecutor had prepared the proposed indictments prior to the
presentation to the grand jury.
              2
                  These counts of the indictment alleged:

                                                                              (continued . . .)

                                              2
Count I – 15-F-59

        That sometime between the 1st day of January, 2001,
and the 30th day of July, 2002, in the County of Marshall, State
of West Virginia, MICHAEL DANIEL BOWMAN, whose
date of birth is [redacted], as a parent, guardian, custodian or
person in a position of trust to E. W., whose date of birth is
[redacted], a minor female child, under the age of eighteen
years, committed the offense of “sexual abuse by a custodian,
parent or person in a position of trust”, by unlawfully and
feloniously engaging in sexual contact with the said E. W., to-
wit: the said MICHAEL DANIEL BOWMAN engaged in
sexual contact by forcing the said E. W. to touch his penis with
her hand, the said E.W., being in the care, custody, and control
of the said MICHAEL DANIEL BOWMAN, against the peace
and dignity of the State, and in violation of §61-8D-5(a) of the
West Virginia Code.


Count V – 15-F-59

        That sometime between the 1st day of January, 2001,
and the 30th day of July, 2002, in the County of Marshall, State
of West Virginia, MICHAEL DANIEL BOWMAN, whose
date of birth is [redacted] being fourteen (14) years old or more,
committed the offense of “sexual abuse in the first degree”, by
unlawfully and feloniously subjecting E. W., whose date of
birth is [redacted], a person who was twelve (12) years old or
less and is not married to the said MICHAEL DANIEL
BOWMAN, to sexual contact by forcing the said E. W. to
touch his penis with her hand, against the peace and dignity of
the State, and in violation of §61-8B-7(a)(3) of the West
Virginia Code.


Count VII – 15-F-59

      That sometime between the 1st day of January 2001, and
the 30 day of July, 2002, in the County of Marshall, State of
      th

West Virginia, MICHAEL DANIEL BOWMAN, whose date
                                                            (continued . . .)

                                3
of birth is [redacted], being fourteen (14) years old or more,
committed the offense of “First degree sexual assault”, by
unlawfully and feloniously engaging in sexual intercourse with
E.W., a minor child whose date of birth is [redacted], a person
who was twelve years old or less and is not married to the said
MICHAEL DANIEL BOWMAN, by inserting his penis into
her mouth, against the peace and dignity of the State, and in
violation of §61-8B-3(a)(2) of the West Virginia Code.


Count I – 15-F-60

        That sometime between the 1st day of January, 2006,
and the 29th day of March, 2008, in the County of Marshall,
State of West Virginia, MICHAEL DANIEL BOWMAN,
committed the offense of “sexual abuse in the first degree”, by
unlawfully and feloniously subjecting H. S., a minor female
child, [handwritten D.O.B. redacted] who is not married to the
said MICHAEL DANIEL BOWMAN, to sexual contact by
touching her breast with his hand, without her consent, the lack
of consent resulting from forcible compulsion, against the
peace and dignity of the State, and in violation of §61-8B-
7(a)(1) of the West Virginia Code.


Count II – 15-F-60

       That sometime between the 1st dayf [sic] of January,
2006, and the 29th day of March, 2008, at a date and time
separate and apart from that set forth in Count One, in the
County of Marshall, State of West Virginia, MICHAEL
DANIEL BOWMAN, committed the offense of “sexual abuse
in the first degree”, by unlawfully and feloniously subjecting
H. S., a minor female child, [handwritten D.O.B. redacted]
who is not married to the said MICHAEL DANIEL
BOWMAN, to sexual contact by touching her vagina with his
hand, without her consent, the lack of consent resulting from
forcible compulsion, against the peace and dignity of the State,
and in violation of §61-8B-7(a)(1) of the West Virginia Code.

                               4
               For these five convictions, Mr. Bowman was sentenced “to consecutive

terms of incarceration that resulted in an effective sentence of not less than twenty-eight

years nor more than seventy years.” Id. at *3. Mr. Bowman was also ordered to serve a

fifty-year period of supervised release and to register as a sex offender for life.



              Mr. Bowman then filed various petitions for writs of habeas corpus and

attendant motions pursuant to the Post-Conviction Habeas Corpus statute. See W. Va.

Code §§ 53-4A-1 – 11 (2021 Supp). On April 13 and 14, 2021, the circuit court held a

hearing on the underlying petition and the various motions. Mr. Bowman argued that the

circuit court should dismiss the indictments because they were not signed by the grand jury

foreperson. The circuit court concluded that the indictments were properly signed.



              However, the circuit court sua sponte announced that it had found “fatal

flaws … in the presentation of Mr. Bowman’s case to the grand jury” and in its order

dismissing the indictments made specific findings:

                      First, this Court FINDS that Prosecuting Attorney Wade
              failed to instruct the Grand Jury as to the law to be applied by
              the Grand Jury. This point of error is undisputed by the State.

                     Second, this Court FINDS that the Grand Jurors could
              not have applied the facts without first having the law. This is
              necessary in order to make a decision of whether there was
              probable cause to believe that Petitioner Bowman had
              committed some or all of the alleged offenses.

                     Third, the Court FINDS the needless, inflammatory,
              and outrageous conduct by the prosecutor and her investigator,
              created an unlawful bias fully intended to sway the Grand

                                              5
              Jurors to find true bills on multiple sex charges against the
              Petitioner, without first examining any law, let alone pertinent
              law, and evidence necessary to substantiate a violation thereof.



              The circuit court then detailed what it found to be “needless, inflammatory

and outrageous”:

              Alarmingly, one thing the investigator did “instruct” the grand
              jurors about, was the fact that the Magistrate had already found
              probable cause at the preliminary hearing and that new charges
              were likely “forthcoming” out of Ohio County, West Virginia
              against the Petitioner. These comments are highly prejudicial.

                      The statements made by the investigator only had one
              purpose. That purpose was to improperly influence the Grand
              Jurors to sign the pre-printed indictment forms. There was no
              attempt to let the Grand Jury exercise discretion and apply the
              law. The only attempt that was being made was to improperly
              create a bias in their minds without any regard to the law or the
              facts regarding the Petitioner. Instead[,] the Grand Jurors were
              being influenced improperly into thinking that if the magistrate
              already found probable cause in this case then so should you.

The circuit court also took issue with other aspects of the investigator’s testimony. These

included references by the investigator to Mr. Bowman being held on a “very high” cash

bond that was set by a magistrate who felt that Mr. Bowman would be a danger if he were

let out of jail. At the end of his testimony, the investigator stated that he “hate[d] talking

about [Mr. Bowman].” The circuit court was also critical of the investigator testifying in

narrative form. Based upon what the circuit court “uncovered,” it signaled its intent to look




                                              6
behind other indictments handed down in the same term that Mr. Bowman’s case was

presented and to delve into “perhaps more.” 3




             Based upon these findings, the circuit court dismissed the indictments against

Mr. Bowman with prejudice. The circuit court also entered an Administrative Order that

released Mr. Bowman from custody, declared that Mr. Bowman’s convictions were null

and void, withdrew the jury’s guilty verdict against Mr. Bowman, expunged Mr.

Bowman’s convictions, vacated all fees & costs assessed against Mr. Bowman, and ordered

that he no longer be required to register as a sex offender or be subject to fifty years of

supervised release.




             3
                 Specifically, the circuit court found:

                     More unsettling is that the former prosecutor’s actions
             calls into question what happened during all the presentments
             during the November 2015 term and perhaps more. The
             Prosecutor’s office after reviewing the Bowman transcript,
             requested the court reporter to transcribe Arthur Crow’s Grand
             Jury transcript, another case that was presented during the
             November 2015 term of court. The court has already had a
             preliminary opportunity to review the Grand Jury transcript
             regarding Arthur Crow and has unfortunately noticed similar
             errors in that proceeding as well. The Prosecutor’s office
             malfeasance did more than just open a can of worms, it may
             have opened Pandora’s box, because it now calls into question
             all the other Grand Jury presentments during the November
             term of the Grand Jury and beyond.

                                               7
              The State of West Virginia then sought this writ to prohibit the circuit court

from enforcing its orders.




                             II. STANDARD OF REVIEW

              This matter invokes this Court’s original jurisdiction in prohibition. We have

previously held that the State of West Virginia may petition this Court for a writ of

prohibition because the State generally cannot appeal a criminal matter:

                      The State may seek a writ of prohibition in this Court in
              a criminal case where the trial court has exceeded or acted
              outside of its jurisdiction. Where the State claims that the trial
              court abused its legitimate powers, the State must demonstrate
              that the court’s action was so flagrant that it was deprived of
              its right to prosecute the case or deprived of a valid conviction.
              In any event, the prohibition proceeding must offend neither
              the Double Jeopardy Clause nor the defendant’s right to a
              speedy trial. Furthermore, the application for a writ of
              prohibition must be promptly presented.

Syllabus Point 5, State v. Lewis, 188 W. Va. 85, 422 S.E.2d 807 (1992), superseded by

statute on other grounds as stated in State v. Butler, 239 W. Va. 168, 179 n.27, 799 S.E.2d

718, 729 n.27 (2017). To grant a discretionary writ of prohibition, five factors must be

considered:

                      In determining whether to entertain and issue the writ of
              prohibition for cases not involving an absence of jurisdiction
              but only where it is claimed that the lower tribunal exceeded
              its legitimate powers, this Court will examine five factors: (1)
              whether the party seeking the writ has no other adequate
              means, such as direct appeal, to obtain the desired relief; (2)
              whether the petitioner will be damaged or prejudiced in a way
              that is not correctable on appeal; (3) whether the lower
              tribunal’s order is clearly erroneous as a matter of law; (4)

                                              8
              whether the lower tribunal’s order is an oft repeated error or
              manifests persistent disregard for either procedural or
              substantive law; and (5) whether the lower tribunal’s order
              raises new and important problems or issues of law of first
              impression. These factors are general guidelines that serve as a
              useful starting point for determining whether a discretionary
              writ of prohibition should issue. Although all five factors need
              not be satisfied, it is clear that the third factor, the existence of
              clear error as a matter of law, should be given substantial
              weight.

Syllabus Point 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).

The circuit court sua sponte granted relief after Mr. Bowman had filed a petition for Post-

Conviction Habeas Corpus. See W. Va. Code §§ 53-4A-1 – 11 (2021 Supp). 4 Under that

statute, “we are given broad powers in fashioning the form of relief accorded.” State ex

rel. McMannis v. Mohn, 163 W. Va. 129, 141, 254 S.E.2d 805, 811 (1979). In that posture,

we have adopted a three-prong standard of review:

                      In reviewing challenges to the findings and conclusions
              of the circuit court in a habeas corpus action, we apply a three-
              prong standard of review. We review the final order and the
              ultimate disposition under an abuse of discretion standard; the
              underlying factual findings under a clearly erroneous standard;
              and questions of law are subject to a de novo review.

Syllabus Point 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006). We now

turn to the issues raised by the petition.




              4
               Under the provisions of West Virginia Code § 53-4A-9(a) (1967), “[a] final
judgment entered under the provisions of this article by a circuit court . . . may be appealed
by the petitioner or the State to the Supreme Court of Appeals.” Donnie Ames,
Superintendent of the Mt. Olive Correctional Complex and the State of West Virginia filed
a direct appeal of the underlying order in case number 21-0402 before this Court. The
State sought and received a stay of that appeal pending the outcome of this writ petition.
                                               9
                                      III. ANALYSIS

              Our case law is abundantly clear. Except in very limited circumstances

involving willful and intentional fraud, a circuit court exceeds its lawful authority when it

goes behind the four corners of an indictment:

              [I]t is not usual, under practice in this state, to challenge an
              indictment on either the ground of want of sufficient evidence
              to sustain it or even the incompetency of evidence before the
              grand jury. It would be a practice of great inconvenience. Very
              plainly a court cannot go into the question of the weight and
              sufficiency of the evidence to sustain the indictment, and thus
              review the action of the grand jury. That would be for the court
              to usurp the office of the grand jury, and also to usurp the office
              of the petit jury, because the court is not the judge of the weight
              of the evidence, but the grand jury in the first instance is, and
              finally the petit jury. When once an indictment is returned a
              true bill, it has legal force. You cannot go behind the return. It
              is not void, and it only remains to try its truth.

State v. Woodrow, 58 W. Va. 527, 532, 52 S.E. 545, 547 (1905). In Woodrow, we held

“[a]n indictment cannot be quashed because it rests in whole or part on incompetent

evidence.” Syllabus Point 4, Id. However, in rare instances a court may delve further into

what transpired in the grand jury. In those cases, we have established a very narrow path

for circuit courts to follow, so as not to usurp the grand jury’s role in our justice system,

“[e]xcept for willful, intentional fraud the law of this State does not permit the court to go

behind an indictment to inquire into the evidence considered by the grand jury, either to

determine its legality or its sufficiency.” Syllabus, Barker v. Fox, 160 W. Va. 749, 238

S.E.2d 235 (1977). In this matter, there were no allegations of willful, intentional fraud in

the grand jury proceedings raised in the habeas corpus petition filed below. Moreover, the



                                              10
alleged grand jury deficiencies cited by the circuit court do not implicate willful and

intentional fraud.



              Importantly, Mr. Bowman raised no issue with the indictments pretrial as

required under Rule 12(b)(2) of the West Virginia Rules of Criminal Procedure which

provides:

              The following [defense, objection, or request] must be raised
              prior to trial: ... (2) Defenses and objections based on defects
              in the indictment or information (other than that it fails to show
              jurisdiction in the court or to charge an offense which
              objections shall be noticed by the court at any time during the
              pendency of the proceedings).

Pursuant to this rule, we have held that “[c]hallenges to an indictment based on

irregularities during grand jury deliberations must be raised under Rule 12(b)(2) of the

West Virginia Rules of Criminal Procedure prior to trial.” Syllabus Point 4, State v.

Bongalis, 180 W. Va. 584, 378 S.E.2d 449 (1989).



              Despite the lack of allegations of willful, intentional fraud in the procurement

of the indictments, Mr. Bowman alleged in his habeas petition that the foreperson of the

grand jury did not sign the indictments. On that issue, the circuit court should have deemed

the issue waived for failing to raise it pretrial. Nonetheless, the circuit court considered

Mr. Bowman’s claim in this regard and found that the foreperson of the grand jury did sign

the indictments. Absent any allegations of willful, intentional fraud, the circuit court had

no authority to look behind the indictments. At this point, the circuit court’s inquiry should


                                             11
have ceased. However, the circuit court’s order stated that “[t]he sufficiency of the

evidence [supporting the indictment] cannot be assumed by this court.” This statement is

counter to the law:

                      Rule 12(b)(2) of the West Virginia Rules of Criminal
              Procedure requires that a defendant must raise any objection to
              an indictment prior to trial. Although a challenge to a
              defective indictment is never waived, this Court literally will
              construe an indictment in favor of validity where a defendant
              fails timely to challenge its sufficiency. Without objection,
              the indictment should be upheld unless it is so defective that it
              does not, by any reasonable construction, charge an offense
              under West Virginia law or for which the defendant was
              convicted.

Syllabus Point 1, State v. Miller, 197 W. Va. 588, 476 S.E.2d 535 (1996). Thus, we

conclude that the circuit court should have assumed the validity of the indictments. The

circuit court clearly lacked the authority to look behind them, absent any allegation of

willful, intentional fraud.



              Further, the dismissal of the indictments and grant of other relief was after a

jury returned a verdict against Mr. Bowman convicting him of five criminal acts. We have

long held that once a trial is had, an error in the grand jury proceedings is cured:

              Often incompetent evidence is heard by grand juries, not
              merely incompetent matter, but incompetent witnesses. It
              would be an inconvenient and dangerous practice to institute
              preliminary investigation to ascertain what incompetent
              evidence was before the grand jury, how much good and how
              much bad evidence, and what its weight. Where there is any
              competent evidence before the grand jury, it cannot be
              quashed, though there may have been some incompetent
              evidence of witnesses, say the authorities just cited. This
              proposition would hardly seem to require authority. The court

                                             12
              cannot say on what the grand jury found its indictment, or how
              far the incompetent evidence operated, or on what members it
              operated. You cannot call each member and ascertain on what
              evidence he formed judgment. Next, take the case where the
              indictment rests alone on evidence of an incompetent witness.
              In such cases some authorities say that the indictment must go,
              but, even here, why shall we not say that on the trial the state
              may furnish other evidence ample to sustain its indictment
              which was not before the grand jury? The indictment is only a
              charge, to be sustained by competent evidence on the trial. So
              the court said in State v. Dayton, [23 N.J.L. 49], 53 Am. Dec.
              270 [1850]. The accused can have the evidence, if
              incompetent, excluded on the trial. True, it is hard on him to be
              put to trial upon an indictment resting alone on incompetent
              evidence, but grand juries are not good judges of competency,
              and oftentimes do not consult the court. It would be very bad
              practice, endless inconvenience, to have a full preliminary trial
              of competence of evidence before the grand jury in many cases.
              How far would the practice go? Does the inconvenience to the
              accused justify the institution of such a practice? Are not his
              rights fully vindicated by his right to exclude improper
              evidence on the trial?

Woodrow, 58 W. Va. at 533, 52 S.E. at 547. Similarly, we have stated:

                     It is the policy of the law, in the interest of justice, that
              this preliminary hearing should be conducted with closed
              doors. This secrecy is not only consistent with, but essential to,
              the nature of the institution. The sufficiency of the proof cannot
              be inquired into to invalidate an indictment found by a lawfully
              constituted grand jury. The presumption is that every
              indictment is found upon proper evidence. If anything
              improper is given in evidence before a grand jury, it can be
              corrected on the trial before the petit jury.

Noll v. Dailey, 72 W. Va. 520, 522, 79 S.E. 668, 669 (1913), citing Wadley v.

Commonwealth, 35 S.E. 452, 453 (1900). More recently, we have reaffirmed this maxim

when we cited, with approval, reasoning from our federal courts that “errors before a grand

jury, such as perjured testimony, could easily be corrected during a trial with its incumbent


                                              13
procedural and evidentiary safeguards.” State ex rel. Pinson v. Maynard, 181 W. Va. 662,

667, 383 S.E.2d 844, 849 (1989) (citing United States v. Udziela, 671 F.2d 995 (7th Cir.

1982), cert. denied, 457 U.S. 1135 (1982)).



              Here, the circuit court not only erroneously looked behind the indictments

but did so after a jury trial in which Mr. Bowman was convicted of five sex crimes against

children. Mr. Bowman never raised any pretrial issue of willful, intentional fraud in the

procurement of his indictments. Even if improper evidence was adduced before the grand

jury, Mr. Bowman’s subsequent trial by petit jury cured any infirmity.



              Although we believe this precedent resolves the issues raised here, we

nonetheless find that, even if the circuit court could have properly considered the grand

jury presentment, we still find no error. First, we disagree that the prosecutor did not advise

the grand jury as to the elements of the crimes to be presented. Second, we also do not

find there was “needless, inflammatory, and outrageous conduct by the prosecutor and her

investigator, [which] created an unlawful bias.”



              In our review of the grand jury transcript, during her presentation, the

prosecutor read the text of the proposed indictments to the grand jury. Indeed, in its order,

the circuit court states “[t]he prosecutor never instructed the Grand Jury that the indictment

would mirror the statutes on §61-8D-5, §61-8B-7, §61-8B-3, §61-8D-3, and §61-8B-4.”

Plainly, the circuit court recognized that the proposed indictments were read to the grand

                                              14
jury and they track the statutes but took issue with the prosecuting attorney’s mere reading

of the proposed indictments to the grand jury. We would note that “[a]n indictment as

drafted is presumed sufficient if it tracks the statutory language, cites the elements of the

offense charged, and provides the other essential details, such as time, place, and persons

involved, to provide adequate notice to the defendant.” Miller, 197 W. Va. at 600, 476

S.E.2d at 547. Here, the prosecutor read the proposed indictments to the grand jury, the

circuit court acknowledged such, and the indictments as returned by the grand jury track

the statutory language of the statutes cited on their face. Thus, when the prosecutor read

the proposed indictments, the grand jury was instructed as to the elements of the crimes

charged.



              Additionally, the circuit court conflates the duty of the prosecutor before the

grand jury with the duty of the circuit court. In State v. Pickens, 183 W. Va. 261, 395

S.E.2d 505 (1990), this Court reiterated the long-standing rule that, “A prosecuting attorney

can only appear before the grand jury to present by sworn witnesses evidence of alleged

criminal offenses, and to render court supervised instructions, W.Va. Code § 7-4-1 (1976

Replacement Vol.). . . .” Syllabus Point 1, Id (emphasis added).



              We conclude that it is the duty of the circuit court, rather than the duty of the

prosecutor, to instruct the grand jury. This is based on our holding that the prosecuting

attorney can only “render court supervised instructions.” Syllabus Point 1, in part, id., and

the statutory requirement that “[t]he grand jurors, after being sworn, shall be charged by

                                             15
the judge, and shall then be sent to their room.” W. Va. Code § 52-2-6 (1923). We

previously cited to Pickens and other precedents of this Court, and we now reaffirm that,

“[a] prosecutor before the grand jury performs a limited role.                      The circuit

judge instructs the grand jury on the elements of the various crimes that are presented to

it. The prosecutor presents witnesses to establish probable cause that a crime was

committed.” State ex rel. Knotts v. Watt, 186 W. Va. 518, 522, 413 S.E.2d 173, 177 (1991)

(citations omitted). Thus, although a prosecutor may provide court-approved instructions

as to the elements of the crimes presented, it is circuit court’s duty to first instruct the grand

jury on the elements. 5    From our review of the record, we conclude that the grand jury

was instructed as to the elements of the indicted crimes when the prosecutor read the

proposed indictments that tracked the statutory language to the grand jury.



               With regard to the issue of whether the statements by the investigator

warranted dismissal of the indictments, we have held:

                       “[D]ismissal of [an] indictment is appropriate only ‘if it
               is established that the violation substantially influenced the
               grand jury’s decision to indict’ or if there is ‘grave doubt’ that
               the decision to indict was free from substantial influence of
               such violations.” Bank of Nova Scotia v. United States, 487
               U.S. 250, 261-62, 108 S.Ct. 2369, 101 L.Ed.2d 228, 238 (1988)
               (citing United States v. Mechanik, 475 U.S. 66, 78, 106 S.Ct.
               938, 945, 89 L.Ed.2d 50 (1986) (O’Connor, J., concurring)).


               5
                The appendix record does not contain the circuit court’s general grand jury
charge. During the hearing below, the circuit court read a portion of that general charge,
that it reads “every single time.” In that charge, the court stated, “[the prosecutor] is
authorized to present court-approved instructions to you that relate to the essential elements
of the offenses under investigation.”
                                               16
Syllabus Point 6, Pinson. “[I]n reviewing a case where improper evidence has been

submitted to a grand jury, a court must ascertain whether there was significant and material

evidence presented to the grand jury to support all the evidence of the alleged criminal

offense. The court must then determine whether the improper evidence substantially

influenced the decision to indict.” State v. Bonham, 184 W. Va. 555, 558, 401 S.E.2d 901,

904 (1990). This is because:

              Dismissal of an indictment based on improper testimony of a
              trivial or inconsequential nature would neither be in the
              interests of the efficient administration of justice, nor would it
              be dictated by the court’s duty to protect the defendant's
              constitutional rights. In this review, the court must also
              ascertain that there was significant and material evidence
              presented to the grand jury to support all elements of the
              alleged criminal offense.

Pinson, 181 W. Va. at 669, 383 S.E.2d at 851. Although the investigator arguably made

some statements that may have been excluded from a petit jury’s consideration, the law is

very clear that absent any evidence of willful, intentional fraud, the circuit court had no

authority to question the evidence considered by the grand jury. Clearly, there is no

evidence of such. The investigator’s testimony established all of the elements of the crimes

charged. Moreover, it has not been established that his testimony impacted the grand jury’s

return of a true bill, any issue with regard to the presentation was rendered inconsequential

by the jury’s verdict finding Mr. Bowman guilty, and, most importantly, the statements did

not amount to prosecutorial misconduct.




                                             17
                                    IV. CONCLUSION

              For the foregoing reasons, we find clear error and grant the requested writ,

vacating in toto the orders entered by the circuit court. 6 Because this opinion reinstates

criminal convictions, in the interest of public safety, we direct the circuit court to expedite

this matter and The Clerk of Court to issue the mandate forthwith.



                                                   Writ granted. Mandate issued forthwith.




              6
                Because we are reinstating Mr. Bowman’s convictions and vacating all
orders entered below flowing from the circuit court’s dismissal of the indictments, we do
not provide further analysis regarding the circuit court’s expungement of Mr. Bowman’s
convictions. Once the convictions are reinstated, the expungement and all other relief
granted below flowing from the dismissal orders must also be set aside.
                                              18